STEINERT, MITCHELL, and TOLMAN, JJ., dissent.
This is an original application in this court for a writ of mandate requiring the state auditor to issue a warrant on the state treasury in favor of the treasurer of Thurston county, in payment of a voucher for expenses incurred by the Thurston county welfare board for administration and for direct relief furnished *Page 34 
pursuant to the provisions of chapters 8 and 65, Laws of 1933, such warrant to be
". . . drawn on the State Emergency Relief Fund created by § 31, chapter 8, Laws 1933, p. 118 [Rem. 1933 Sup., § 9992-31], and funds provided therefor by chapter 65, Laws 1933, p. 336, from moneys appropriated by the 1933 legislature of the state of Washington for the purposes of the State Emergency Relief Administration."
The state auditor resists the application on the ground that no part of the appropriation made by § 3, chapter 65, Laws of 1933, p. 331, Rem. 1933 Sup., § 9992-37, reading as follows:
"The moneys arising from the sale of each issue of bonds under this act shall be deposited in the state treasury to the credit of the special fund created by section 31 of chapter 8, Laws of 1933, known as the `State Emergency Relief Fund,' and shall be used to carry out the purposes and provisions of said act. For the purpose of paying expenses incurred under and carrying out the purposes and provisions of said act, there is hereby appropriated from the state emergency relief fund for construction work for unemployment relief the sum of ten million dollars ($10,000,000.00) or so much thereof as shall be necessary;"
may be expended for shelter, fuel, food, clothing, etc., included under the head of "home relief;" that is, in view of the language "for construction work for unemployment relief," the proceeds of the ten million dollar emergency relief bond issue (chapter 65, Laws 1933) may not be expended for any purpose other than "work relief."
The state emergency relief administration was created and its duties defined by chapter 8, Laws of 1933, p. 103, Rem. 1933 Sup., § 9992-1 et seq., which was enacted for the purpose of relieving the people of the state from hardships and suffering caused by *Page 35 
unemployment. The reasons for the enactment are recited in § 1, as follows:
"The public health, peace and safety of the state and of each county, city and town therein being imperiled by the existing and threatened deprivation of a considerable number of their inhabitants of the necessaries of life, owing to the present economic depression, such condition is hereby declared to be a matter of public concern, state and local, and the correction thereof to be a state, county, city and town purpose, the consummation of which requires, as a necessary incident, the furnishing of public aid to individuals. While the duty of providing aid for those in need or unemployed because of lack of employment is primarily an obligation of the counties, nevertheless, it is the finding of the state that in the existing emergency the relief and assistance provided for by this act are vitally necessary to supplement the relief work accomplished or to be accomplished locally and to encourage and stimulate local effort in the same direction. This act, therefore, is declared to be a measure for the public health and safety and occasioned by an existing emergency. The provisions of any general, special or local law which are inconsistent with the provisions of this act or which limit or forbid the furnishing of shelter, fuel, clothing, water, light, medicine and medical attendance to persons other than poor persons shall not apply to the relief authorized by this act." Rem. 1933 Sup., § 9992-1.
The act provides for the creation of a county welfare board which shall represent the state emergency relief administration and the county in providing home relief and in administering the provisions of the act. The administration is authorized, by § 8 of the act, p. 110, Rem. 1933 Sup., § 9992-8, to make grants to county welfare boards for the prosecution of relief work. Section 10, p. 111, Rem. 1933 Sup., § 9992-10, provides that a county shall not receive state aid for home and/or work relief until a county welfare board shall be established. *Page 36 
Before granting home and/or work relief, investigation shall be made by the welfare commissioner of the need therefor and
"The amount of relief shall be determined on a budgetary basis which takes into account both the needs and resources of the applicant and his dependents. In each county applicants for relief shall be registered in a central index or registration bureau." (Laws of 1933, p. 112, § 12, Rem. 1933 Sup., § 9992-12).
The provision respecting state aid for work and/or home relief reads as follows:
"The administration may determine in its discretion from time to time the apportionment of funds as between work relief and home relief. Payment by the state to a county welfare board or county under this act shall not exceed fifty per centum of the amount of expenditures for such home relief and/or work relief as is approved by the administration during the emergency period. As a condition to the receiving of such grant of aid for home relief the county shall appropriate and make available to such board moneys equal to at least fifty per centum of its requirements. Payments by the state to a city or county under this act for work relief shall not exceed fifty per centum of the said expenditures. The administration may in addition, with the approval of the governor, make direct grants to a county welfare board for home relief and/or work relief and to a county or city for work relief on such conditions as it may prescribe. All moneys paid to persons receiving the relief provided by and pursuant to this act shall be inalienable by an assignment or transfer and shall be exempt from levy and execution under the laws of this state." Laws of 1933, p. 113, § 15, Rem. 1933 Sup., § 9992-15.
Section 2, p. 104, defines "work relief," "home relief" and "state aid" as follows:
"`Work relief' means wages paid by a municipal corporation to persons, who are unemployed or whose employment is inadequate to provide the necessaries *Page 37 
of life, and/or their dependents, from money specifically appropriated or contributed for that purpose during the emergency period, for the performance of services or labor connected with work undertaken by such corporation independent of work under a contract or for which an annual appropriation has been made.
"`Home relief' means shelter, fuel, food, clothing, water, light, necessary household supplies, medicine, medical supplies and medical attendance furnished to persons or their dependents in their abode or habitation whenever possible and does not include relief to veterans under existing laws, old age relief or allowances made to mothers for the care of dependent children or hospital or institutional care. . . .
"`State aid' means payments to a county welfare board by the state for work relief and/or home relief or to a county or city for work relief furnished during the emergency period in accordance with the provisions of this act." Rem. 1933 Sup., § 9992-2.
Section 28, p. 117, Rem. 1933 Sup., § 9992-28, provides that the act shall be liberally construed to the end that the work of the administration shall be consummated as equitably and expeditiously as practicable. Section 31, p. 118, creates a special fund to be known as the state emergency relief fund, to which fund is appropriated twenty thousand dollars. That section reads as follows:
"For the purpose of carrying out the provisions of this act there is hereby created a special fund to be known as the state emergency relief fund, and there is hereby appropriated to this special fund from the general fund out of any moneys not otherwise appropriated the sum of twenty thousand dollars ($20,000.00) or so much thereof as shall be necessary." Rem. 1933 Sup., § 9992-31.
[1] Chapter 8, Laws of 1933, p. 103, provided the machinery through which to afford relief (work relief and/or home relief) to the unemployed people of this state. No provision was made to make the plan effective. *Page 38 
It is patent that the appropriation of twenty thousand dollars would be sufficient for payment of only a portion of the costs of administration during the formative period. The bond act, chapter 65, Laws of 1933, p. 336, was enacted to provide the funds to effectuate the declared purpose (relieve, by work and/or home relief, the people of the state from hardships and suffering caused by unemployment) of the relief act, chapter 8, Laws of 1933, p. 103. The two acts are interrelated and must be considered, as the relator contends, in the light of their common purpose; that is, the only purpose of the bond act is to provide the funds with which to carry out the purpose of the relief act. One act provides the administrative machinery for relief, and the other makes provision for financing the relief.
The bond act, chapter 65, Laws of 1933, p. 336, is entitled:
"AN ACT to relieve the people of the state from hardships and suffering caused by unemployment, through the agency of the emergency relief administration, . . ."
Section 1 of the bond act recites, as follows, the reasons for the enactment:
"World-wide economic depression has brought about unemployment of and distress to the citizens of the state. Their savings and reserves are becoming depleted. Hunger marches. Discontent, social unrest and incipient insurrection exist. Acts of insurrection are occurring. The moral resistance of the people is lessening. Government itself is imperiled and must be protected and preserved. Sovereignty implies sacrifice and imposes duty. It looks only to the perpetuity of our institutions as defined in our constitutions and in the hearts of men. It measures in terms of peace, good order and the common good. A critical emergency calling for constructive action is presented; otherwise catastrophe impends. Pauperizing relief is unsatisfactory *Page 39 
and inadequate. It is imperative that existing unemployment and distress be in some measure allayed. The citizenry of the state must have opportunity for self support. So, only, is democracy safe. This obligation is upon the state. Legislation is essential for its fulfillment." Rem. 1933 Sup., § 9992-35.
Section 2, p. 337, Rem. 1933 Sup., § 9992-36, authorizes the creation of a state debt and the issuance and sale of bonds in the sum of ten million dollars "to carry out the purposes and provisions" of chapter 8, Laws of 1933. The purpose, as we stated above, of the relief act (chapter 8, Laws of 1933, p. 103) was to relieve citizens suffering from hunger and lack of clothing and shelter; and that purpose, the relief act provided, was to be achieved by "work relief" and/or "home relief." Section 3 of the bond act (chapter 65, Laws of 1933, p. 338) provides that the proceeds from the sale of the bonds shall be deposited to the credit of the state emergency relief fund created by § 31, chapter 8, Laws of 1933, p. 118, "and shall be used to carry outthe purposes and provisions" of chapter 8, Laws of 1933; and that, "for the purpose of paying expenses incurred under and carrying out the purposes and provisions" of chapter 8, Laws of 1933, "there is hereby appropriated from the state emergency relief fund for construction work for unemployment relief the sum of ten million dollars." (Italics ours.)
We said in State ex rel. Hamilton v. Martin, 173 Wash. 249,23 P.2d 1:
"The relief act, which is interrelated with and referred to in the bond act, has for its purposes, as determined from its title, first, to relieve the people of the state from hardships and suffering caused by unemployment, which is identical with one of the objects sought to be obtained by the enactment of the bond act. The relief act further creates what it terms an *Page 40 
emergency relief administration and defines its duties;"
and held that the bond issue was valid, without popular submission and approval, within the meaning of § 2, Article VIII of our Constitution; that the legislative declaration of the facts (state-wide unemployment and poverty) constituting the emergency was conclusive. In other words, the appropriation of the proceeds from the sale of the bonds to relieve citizens who were suffering from hunger and lack of clothing was not a charitable appropriation any more than an appropriation made to repel an invasion; that the obvious aims of the combined legislation (chapters 8 and 65) were to prevent insurrection by civilized methods rather than by violence; that the bond act and the relief act were interrelated, and that the common purpose was to relieve citizens suffering from hunger and lack of clothing and shelter, either through a program of public construction or by supplying directly, to those in need, shelter, fuel, food, clothing, etc., defined by § 2, chapter 8, Laws of 1933, p. 104, as home relief.
Chapter 8 of the Laws of 1933 provides for both work relief and direct, or home, relief. Both are clearly defined. The relief act and the bond act were intended to relieve the same situation. The two acts are in pari materia, and must be read and construed together. Each act should be considered in the light of the other as if they constituted but one act. Being construed together as one act, all parts of the two statutes are to be construed together and harmonized in order that the legislative intent be ascertained. 25 R.C.L. 1006.
To give the effect to the words "for construction work for unemployment relief" contended for by respondent, would destroy the meaning of the entire context. Such construction would be repugnant to the two statutes, which are to be considered together as *Page 41 
one general enactment, and destructive of the obvious intent of the legislature. It would be a clear violation of § 28, chapter 8, Laws of 1933, p. 117, providing for liberal construction.
That the legislature contemplated payments by the state to the county welfare boards for both work and home relief is obvious. The phrase "work and/or home relief" appears many times throughout the relief act. State aid is defined as "payments to a county welfare board by the state for work relief and/or home relief or to a county or city for work relief." Manifestly, the purpose of the two acts is not construction work, but relief; and, if relief can not be afforded through a program of construction, payments may be made to a county welfare board in order that direct, or home, relief may be furnished.
The writ is granted.
BEALS, C.J., MAIN, BLAKE, and HOLCOMB, JJ., concur.